Citation Nr: 0403874	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  99-23 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
January 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  

REMAND

In a February 2001, the Board remanded this matter the RO for 
further development which included VA medical opinions 
addressing the nature and etiology of the veteran's bilateral 
foot disorder.  Although the veteran was provided VA 
examinations, the opinions provided did not fully address the 
questions raised in the remand directives.  A remand creates 
a right in the veteran to compliance with the instructions 
contained therein.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the February 2001 remand, the Board directed the RO to 
have the VA examiners to provide an opinion as to whether any 
bilateral foot disability found to be present was caused or 
aggravated by the veteran's service.  As noted in the 
February 2001, the veteran is service-connected for residuals 
of fracture of the sesamoid bone of the left foot.  However, 
the record shows that the veteran has a number of other foot 
disorders, including bilateral tendonitis, pes planus, 
pathology involving the metatarsal joints of the left foot, 
of which the etiology is not clear.  

An examiner in September 2002 found that the veteran had some 
tenderness in the first phalangeal metatarsal joints.  A 
diagnoses was not given, and the examiner did not provide an 
opinion as to the etiology of the veteran' foot discomforts.  
A VA examiner who conducted an examination for cold injuries 
found that there was no pathology relating a cold injury; 
however, the examiner found that the veteran had metatarsal 
pain which was felt to be metatarsalgia.  The examiner did 
not offer an opinion as whether the metatarsalgia was related 
to foot problems that the veteran experienced in service, but 
stated that an orthopedist could best determine the nature of 
the veteran's bilateral foot disorder.  

The report of a September 2003 independent (orthopedic) 
medical examination showed that the veteran had a breakdown 
of the mid-tarsal and subtaler joints while standing and 
walking, indicating excessive pronation and that she had 
passive pes planus that was, however, correctable.  The 
examiner also found that the veteran had an ossicle of the 
hallux interphalangeal joint and a verus rotation of the 4th 
and 5th toes of both feet, and that she had slight pain on 
palpation to the dorsal aspect of the right second 
metatarsophalangeal joint and under the left first 
metatarsophalangeal joint.  The examiner diagnosed the 
veteran has having flexor tendonitis of the feet secondary to 
pronation.  The examiner opined that the veteran did not have 
a permanent foot disability that was related to service.  The 
Board notes that the examination is not adequate because the 
question to be addressed by the examiner in this case has to 
do with the determination of the etiology of the veteran's 
current foot disorder; not whether the veteran has a 
permanent disability caused by service, but whether the 
veteran has a current disability that is etiologically 
related to service.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  The RO must convey (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the 
claimant is expected to provide; and (4) 
notice that the claimant is to provide 
any evidence in his or her possession 
that pertains to the claim.  Duplicate 
copies of evidence currently in the file 
need not be submitted.  

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess records pertinent to his 
claims since the veteran retired from 
service.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
claims folder all records noted by the 
veteran that are not currently on file.

3.  The RO should provide the veteran a 
VA orthopedic examination to determine 
the nature and extent of the veteran's 
left foot disorder and right foot 
disorder.  The examiner should be 
provided a copy of the claims folder.  
All necessary studies should be 
conducted.  All clinical findings should 
be reported in detail.  The examiner 
should provide an opinion regarding the 
etiology of any left and right foot 
disorders found to be present.  

a.  As to the left foot, the examiner 
should respond to the following:  is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any disorder of the left foot disorder 
was caused or aggravated by the veteran's 
service or whether such pathology is a 
manifestation of the veteran's service 
connected residuals of a fracture the 
sesamoid bone of the left foot.  

b.  As to the right foot, the examiner 
should address the following:  it is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any right disorder was caused or 
aggravated by the veteran's service.  

A complete rational should be provided 
for all opinions expressed.  

4.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a bilateral foot disorder.  

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




